         Case 1:20-cv-03815-MKV Document 50 Filed 12/16/20 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #:
 DAVID FRANKLIN et al.,                                          DATE FILED: 12/16/2020

                            Plaintiffs,
                                                                 1:20-cv-3815 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 CITY OF NEW YORK et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the City informing the Court that all parties have

reached a settlement in principle [ECF #49]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

January 15, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

All other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                        _________________________________
Date: December 16, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
